Citation Nr: 0529308	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  03-16 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to July 
1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA), Montgomery, Alabama, regional 
office (RO).

In June 2005, the veteran provided testimony before the 
undersigned at a Travel Board Hearing in Montgomery, Alabama.  
A transcript of that hearing is of record.

The issue of entitlement to service connection for a back 
disorder is being remanded; it is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for service 
connection for a psychiatric disorder.

2.  The veteran's character and behavior disorder, emotional 
unstable personality, passive dependent type, noted during 
service, is a developmental defect.

3.  It is not shown that any acquired psychiatric disability 
was superimposed on the character and behavior disorder, 
emotional unstable personality, passive dependent type, 
during service.

4.  The RO denied service connection for a back disorder in 
January 1980; the veteran did not appeal this decision.

5.  Evidence received since January 1980 is material to the 
issue of service connection for a back disorder and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  The RO's January 1980 decision is final, however new and 
material evidence has been received, and the veteran's claim 
for service connection for a back disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disorder

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112,  
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2001 and October 2004.  Since those letters fully 
provided notice of elements (1), (2), (3), and (4), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  In addition, by virtue of the rating decision on 
appeal and the May 2003 statement of the case (SOC), he was 
provided with specific information as to why the particular 
claim was being denied, and of the evidence that was lacking.  
He was also supplied with the complete text of 38 C.F.R. § 
3.159 in the May 2003 SOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA letter was provided prior to the January 2002 
rating decision on appeal.  

VA treatment records have been obtained and associated with 
the claims folder.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim for service connection for a psychiatric disorder.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of entitlement to service connection for 
a psychiatric disorder because there is no evidence of 
pertinent disability that could be related to service.  While 
the veteran has been treated in recent years for adjustment 
disorder, there is no true indication that such disability is 
associated with service, or the personality disorder noted 
therein.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Any opinion relating current disability to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2005).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

Therefore, with respect to the claim for service connection 
for a psychiatric disorder, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112  (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

At the outset, the Board notes that the RO characterized the 
issue as whether new and material evidence had been received 
to reopen a previously denied claim for service connection 
for a psychiatric disorder.  However, the Board notes that 
while a December 1973 rating decision included a notation 
that character and behavior disorder was a constitutional or 
developmental abnormality and not a disability under the law, 
the veteran had not submitted a claim for a psychiatric 
disability at the time of the December 1973 decision, and the 
January 1974 notice letter to the veteran did not include 
that issue.  Thus, the Board will treat the veteran's current 
claim for service connection for a psychiatric disorder on a 
de novo basis.  Further, as the RO essentially evaluated the 
veteran's claim on a de novo basis in the May 2003 SOC, there 
is no prejudice to the veteran in the Board's addressing the 
claim on the merits.

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  Developmental defects, personality 
disorders and mental deficiency are not diseases or injuries 
within the meaning of legislation pertaining to compensation 
benefits.  38 C.F.R. § 3.303(c).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The service medical records show that the veteran made a 
suicidal gesture in April 1972 when he ingested amphetamines.  
A psychiatric evaluation found a character and behavior 
disorder, emotional unstable personality, passive dependent 
type.  He was administratively separated from service due to 
this condition in July 1972.  

Lengthy hospitalization for back problems in 1973 and 1975 
contained no complaints of a psychiatric nature.  The first 
postservice indication in the record of psychiatric 
complaints or treatment comes in April 1996, where a history 
of anxiety attacks is noted on VA general medical 
examination.  In January 2001 and August 2001, diagnoses of 
adjustment disorder, mixed emotions of anxiety and 
depression, are shown; this was noted as due to divorce, 
medical conditions and unemployment.  

The Board notes that the veteran's character/personality 
disorder noted during service is a developmental defect.  As 
noted above, under 38 C.F.R. § 3.303(c) developmental defects 
are not diseases or injuries within the meaning of 
legislation pertaining to compensation benefits, and may not, 
of themselves, be service connected.  Accordingly, service 
connection for character and behavior disorder, emotional 
unstable personality, passive dependent type, is barred by 
law.

If acquired psychiatric disability is superimposed on the 
developmental defect during service, the superimposed 
disability may be service connected.  See VAOPGCPREC 82-90 
(July 18, 1990).  Here, however, there is no evidence that an 
acquired psychiatric disability was superimposed on the 
veteran's character and behavior disorder, emotional unstable 
personality, passive dependent type, during service.  The 
only postservice psychiatric diagnosis is of adjustment 
disorder, which was noted to be due to current precipitating 
factors, and is, in any event, not a chronic disability.  
Thus, there is no competent (medical) evidence to the effect 
that any acquired psychiatric disability began, or became 
worse, during service.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.

Back Disorder- New and Material Evidence

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issue of whether new and 
material evidence has been received to reopen the veteran's 
claim for entitlement to service connection for a back 
disorder, it is the Board's conclusion that the law does not 
preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran in reopening his claim of entitlement to service 
connection for a back disorder, and the decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

The Atlanta, Georgia, RO denied service connection for a back 
disorder in a rating decision dated in December 1973.  The 
veteran was informed of that decision and he did not file a 
timely appeal.  The veteran attempted to reopen his claim in 
December 1979.  A January 1980 rating decision by the RO 
denied that attempt.  The veteran was informed of that 
decision and he did not file a timely appeal.  To reopen the 
claim, the veteran must submit new and material evidence.  38 
U.S.C.A. §§ 5108, 7105 (West 2002).

The veteran filed his current attempt to reopen the claim in 
November 2001.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  Certain chronic diseases, including 
arthritis, when manifest to a degree of 10 percent or more 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).

VA denied the veteran's claim in 1973, and RO affirmed that 
denial in 1980, on the basis that the veteran had a 
preexisting back injury that was not aggravated during 
service.  The then-available service medical records did not 
show a back injury during service.  

Among the new evidence added to the record since 1980 are 
copies of the complete service medical records, apparently 
received in November 2001, showing a back injury in October 
1971, with findings of acute lumbar strain.  The claims 
folder also contains VA records showing current diagnoses of 
back pathology.

These service medical and VA treatment records are new, in 
that they were not previously considered by the RO in the 
1980 decision.  They are also material, because they relate 
to an unestablished fact necessary to substantiate the claim, 
are neither cumulative nor redundant of the evidence of 
record in January 1980, and raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board concludes 
that the veteran's claim for entitlement to service 
connection for a back disorder should be reopened.


ORDER

Service connection for a psychiatric disorder is denied.

New and material evidence having been received, the claim for 
entitlement to service connection for a back disorder is 
reopened.


REMAND

While the evidence is sufficient to reopen the veteran's 
claim for service connection for a back disorder, it is not 
clear whether any current back pathology is related to the 
acute lumbar strain noted during service in October 1971.  
Thus, a VA physician should examine the veteran to determine 
the nature and etiology of any current back pathology.

The Board notes that the December 1973 denial of the 
veteran's claim was based on a finding that he had a 
preexisting back injury that was not aggravated by service, 
notwithstanding the negative enlistment examination.  Until 
recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. 
App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), 
Wagner v. Principi, No. 02-7347 (Fed. Cir. June 1, 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).  

The veteran testified that he was determined to be disabled 
by the Social Security Administration (SSA) in approximately 
1996.  The disability decision and all records before the SSA 
administrative law judge (ALJ) should be obtained and 
associated with the claims folder.

Finally, the veteran testified that he received treatment for 
his back disability from Drs. Brown and Primm in the years 
following service.  Those records are not currently in the 
claims folder.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims folder the complete Social 
Security Administration (SSA) file of the 
veteran, to specifically include all 
records before the SSA administrative law 
judge (ALJ), as well as any disability 
decision (or decisions) pertaining to the 
veteran's disability.

2.  After obtaining any necessary 
releases, the RO should request the 
complete records pertaining to treatment 
of the veteran from the physicians 
referred to in the veteran's hearing 
before the undersigned, specifically Drs. 
Brown and Primm.  All records obtained 
should be associated with the claims 
folder.

3.  The RO should schedule the veteran for 
an examination by a VA physician to 
determine the nature and extent of all 
current low back pathology.  All necessary 
tests, including X-rays of the lumbosacral 
spine, should be conducted and the 
examiner should review the results of the 
testing prior to completion of the report.  
All lumbosacral spine pathology and 
symptomatology should be noted.  The 
examiner should review the claims folder, 
including this REMAND, the service medical 
records, the October/November 1973 and 
March/April 1975 VA hospitalization 
reports, the April 1996 X-ray reports and 
August 2001 CT report.  

The examiner is requested to provide an 
opinion addressing whether there is a 50 
percent probability or greater that any 
current back disability is related to, or 
caused by, the veteran's active military 
service.  The report of examination should 
include a complete rationale for the 
conclusions reached.

4.  Thereafter the RO should readjudicate 
the issue of entitlement to service 
connection for a back disorder.  If the 
benefit sought is not granted the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


